DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 07/06/2022 with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the rejections of claims 1-20 under 35 U.S.C. § 103 and 112(b) are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) FLOYD, US 20210312558, and previously disclosed prior art reference(s) JORNOD, SHIH, PRIBE and ANDO. The grounds for rejection in view of amended claims are provided below.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 8, and 15, are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 07/06/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15, and 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over JORNOD et al., EP 3525157, herein further known as Jornod, in view of FLOYD et al., US 20210312558, herein further known as Floyd, further in view of SHIH, US 20180267539, herein further known as Shih.
Regarding claim 1, Jornod discloses a method comprising: creating a vehicle platoon (paragraph [0003]) via a blockchain (paragraph [0011] and [0036]), the vehicle platoon (paragraph [0003]) comprising a smart contract assigned thereto (paragraph [0011] and [0036]); registering (paragraph [0036], ledger), via the smart contract  (paragraph [0011] and [0036]), a plurality of vehicles with the vehicle platoon (paragraph [0003]), wherein the registering (paragraph [0036]) comprises a plurality of blockchain transactions (paragraph [0011] and [0036]) for the registration (paragraph [0036]) of the plurality of vehicles (paragraph [0003]); generating a blockchain transaction (paragraph [0011] and [0036]) comprising an identifier (paragraph [0036], ledger) of the current lead vehicle (paragraph [0045]), and one or more identifiers (paragraph [0036], ledger) of one or more following vehicles that are following the current lead vehicle (paragraph [0045]); and storing the blockchain transaction in the blockchain (paragraph [0036], ledger).
However, Jornod does not explicitly state receiving a plurality of blockchain transactions via a vehicle-to-vehicle (V2V) link and determining an amount of time a current lead vehicle in the vehicle platoon has been leading the vehicle platoon, and the amount of time that the current lead vehicle has been leading the vehicle platoon.
Floyd teaches receiving (paragraph [0106-0107]) a plurality of blockchain transactions (abstract, and paragraphs [0027], [0035], [0107]) via a vehicle-to-vehicle (V2V) link (paragraphs [0099-0100], wireless communication, types of functionality, V2V).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Jornod by including receiving a plurality of blockchain transactions via a vehicle-to-vehicle (V2V) link as taught by Floyd.
One would be motivated to modify Jornod in view of  Floyd for the reasons stated in Floyd paragraph [0003], a more robust and trusted system that automatically enforces liability arrangements associated with autonomous the vehicles.
Additionally, the claimed invention is merely a combination of known elements of a distributed ledger that governs autonomous vehicle transactions and, systems and methods that leverage the distributed ledger to facilitate the enforcement of a one or more smart contracts associated with a one or more of autonomous vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Shih teaches a method comprising determining (paragraph [0024], calculation) an amount of time (paragraphs [0024]) a current lead vehicle  (paragraph [0024]) in the vehicle platoon has been leading the vehicle platoon (paragraph [0035]) and the amount of time paragraphs [0024]) that the current lead vehicle has been leading the vehicle platoon (paragraph [0035]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Jornod by including determining how long a current lead vehicle in the vehicle platoon has been leading the vehicle platoon, and a value representing how long the current lead vehicle has been leading the vehicle platoon as taught by Shih.
One would be motivated to modify Jornod in view of  Shih for the reasons stated in Shih paragraphs [0004-0005], a more robust system wherein computational resources in a networked quantum computing environment drives autonomous devices as a network of devices for negotiating traffic.  Furthermore, the more robust computing resources provide improvements in runtime, capacity and learning efficiency for the autonomous driving devices.
Additionally, the claimed invention is merely a combination of old, well known application of autonomous driving devices and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Jornod, Floyd, and Shih, disclose all elements of claim 1 above.
Jornod discloses further a method of tracking position data of a-the current lead vehicle and the one or more following vehicles in the vehicle platoon (paragraphs [0020-0022], see also at least FIG. 1), and storing the tracked position (paragraph [0039]) data in the blockchain (paragraphs [0036-0039].
Regarding claim 5, the combination of Jornod, Floyd, and Shih, disclose all elements of claim 1 above.
Jornod discloses further a method, system, and storage medium comprising identifying vehicle positions of a plurality of vehicles  (paragraph [0039]) corresponding to a plurality of blockchain members in the vehicle platoon placement group participating in the task (paragraph [0011], (wherein the first (leader) and second (follower) vehicle are blockchain members due to utilizing a blockchain-based cryptocurrency transaction)).
Regarding claim 8, all limitations have been examined with respect to the method in claim 1. The system disclosed in claim 8 can clearly perform methods of claim 1. Therefore, claim 8 is rejected under the same rationale as claim 1 above.
Regarding claim 11, all limitations have been examined with respect to the method in claim 4. The system disclosed in claim 11 can clearly perform methods of claim 4. Therefore, claim 11 is rejected under the same rationale as claim 4 above.
Regarding claim 12, all limitations have been examined with respect to the method in claim 5. The system disclosed in claim 12 can clearly perform methods of claim 5. Therefore, claim 12 is rejected under the same rationale as claim 5 above.
Regarding claim 15, all limitations have been examined with respect to the method in claim 1. The non-transitory computer readable storage medium configured to store instructions disclosed in claim 15 can clearly perform with methods of claim 1. Therefore, claim 15 is rejected under the same rationale as claim 1 above.
Regarding claim 18, all limitations have been examined with respect to the method in claim 4. The non-transitory computer readable storage medium configured to store instructions disclosed in claim 18 can clearly perform with methods of claim 4. Therefore, claim 18 is rejected under the same rationale as claim 4 above.
Regarding claim 19, all limitations have been examined with respect to the method in claim 5. The non-transitory computer readable storage medium configured to store instructions disclosed in claim 19 can clearly perform with methods of claim 5. Therefore, claim 19 is rejected under the same rationale as claim 5 above.

Claims 2-3, 9-10, and 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jornod, Floyd, and Shih, and further in view of PRIBE et al., US 20030182183, herein further known as Pribe.
Regarding claims 2, the combination of Jornod, Floyd, and Shih, disclose all elements of claim 1 above.
Jornod discloses further a method identifying a task being performed by the vehicle platoon (paragraph [0045], see also at least FIG. 5).
In addition, the prior art Pribe further teaches identifying a task being performed by the vehicle platoon (paragraph [0010], and [0056]).
Therefore, from the teaching of Pribe it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jornod to include identifying a task being performed by the vehicle platoon and then enjoy the resulting freedom from driving in order to use the full range of mobile e-commerce services either already available in the cars or obtainable on demand, (Pribe paragraph [0002]). 
Additionally, the claimed invention is merely a combination of old, well known elements of platooning vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 3, the combination of Jornod, Floyd, and Shih, disclose all elements of claim 1 above.
Jornod discloses further a method identifying position data of a-the plurality of vehicles of the vehicle platoon when participating in the task (paragraph [0039]).
In addition, the prior art Pribe further teaches a method identifying position data of a-the plurality of vehicles of the vehicle platoon when participating in the task (paragraphs, [0035]-[0043]).
Therefore, from the teaching of Pribe it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jornod to include identifying position data of a-the plurality of vehicles of the vehicle platoon when participating in the task, for a more robust method to allow drivers to use telematics to engage another car in order to drive them using "electronic tow bar technology,” and further enjoy the resulting freedom from driving in order to use the full range of mobile e-commerce services either already available in the cars or obtainable on demand, (Pribe paragraph [0002]). 
Additionally, the claimed invention is merely a combination of old, well known elements of platooning vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, all limitations have been examined with respect to the method in claim 1. The system disclosed in claim 9 can clearly perform methods of claim 2. Therefore, claim 9 is rejected under the same rationale as claim 2 above.
Regarding claim 10, all limitations have been examined with respect to the method in claim 3. The system disclosed in claim 10 can clearly perform methods of claim 3. Therefore, claim 10 is rejected under the same rationale as claim 3 above.
Regarding claim 16, all limitations have been examined with respect to the method in claim 2. The non-transitory computer readable storage medium configured to store instructions disclosed in claim 16 can clearly perform with methods of claim 2. Therefore, claim 16 is rejected under the same rationale as claim 2 above.
Regarding claim 17, all limitations have been examined with respect to the method in claim 3. The non-transitory computer readable storage medium configured to store instructions disclosed in claim 17 can clearly perform with methods of claim 3. Therefore, claim 17 is rejected under the same rationale as claim 3 above.

Claims 6, 7, 13, 14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jornod, Floyd, and Shih, in view of ANDO, US 20190299927, herein further known as Ando.
Regarding claim 6, the combination of Jornod, Floyd, and Shih, disclose all elements of claim claims 1 above.
Jornod discloses further determining blockchain members corresponding to vehicles that participated as followers in the vehicle platoon during the task  (paragraphs [0003-0011]).
However, Jornod does not explicitly state a method, system, and storage medium which includes storing blockchain transactions that identify the blockchain members which participated as followers during the task.
Ando teaches a method, system, and storage medium including storing blockchain transactions that identify the blockchain members which participated as followers during the task (at least paragraphs [0070], [0075], [0080], [0087], see also at least FIG. 8)
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Jornod by including storing blockchain transactions that identify the blockchain members as taught by Ando.
One would be motivated to modify Jornod in view of  Ando for the reasons stated in Ando a more robust system in order to set usage authority according to control information on the vehicle and perform appropriate authority management. Furthermore, the more robust system performs automatic driving that is optimal for the vehicle occupant.
Additionally, the claimed invention is merely a combination of old, well known elements of a service provider control device, and a control method, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Jornod, Floyd, and Shih, disclose all elements of claim 1 above.
 Jornod discloses further determining a blockchain member corresponding to a-the current lead vehicle (paragraph [0045], see also at least FIG. 5).  
However, Jornod does not explicitly state a method, system, and storage medium wherein a blockchain member corresponding to a vehicle and storing a blockchain transaction that identifies the blockchain member that participated as the leader.
Ando teaches a method, system, and storage medium including a blockchain member corresponding to a vehicle and storing a blockchain transaction that identifies the blockchain member (at least paragraphs [0070], [0075], [0080], [0087], also at least FIG. 8). 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Jornod by including a blockchain member corresponding to a vehicle and storing a blockchain transaction that identifies the blockchain member as taught by Ando.
One would be motivated to modify Jornod in view of  Ando for the reasons stated in Ando a more robust system in order to set usage authority according to control information on the vehicle and perform appropriate authority management. Furthermore, the more robust system performs automatic driving that is optimal for the vehicle occupant.
Additionally, the claimed invention is merely a combination of old, well known elements of a service provider control device, and a control method, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13, all limitations have been examined with respect to the method in claim 6. The system disclosed in claim 13 can clearly perform methods of claim 6. Therefore, claim 13 is rejected under the same rationale as claim 6 above.
Regarding claim 14, all limitations have been examined with respect to the method in claim 7. The system disclosed in claim 14 can clearly perform methods of claim 7. Therefore, claim 14 is rejected under the same rationale as claim 7 above.
Regarding claim 20, the combination of Jornod and Shih disclose all elements of claim 15 above. Furthermore, the elements of claim 20 are rejected under the same paragraphs and rationale as claims 6, 7, 13, and 14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669       

/JESS WHITTINGTON/Examiner, Art Unit 3669